Citation Nr: 0612805	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to August [redacted], 
1998, for recognition of the veteran's current spouse as a 
dependent

2.  Entitlement to waiver of an overpayment of VA 
compensation in the original amount of $1,456.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1983 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) and its committee on waivers and 
compromises. 

The decision denied entitlement to a waiver of overpayment of 
compensation in the amount of $1,456.00.  The decision 
involved a determination that the veteran's current spouse 
was not recognized as his dependent for VA purposes until 
September 1, 1998.

The veteran was scheduled for a hearing before a Veteran's 
Law Judge at the Board in June 2005.  He did not report for 
the hearing.

The RO has not issued a statement of the case with regard to 
the denial of the veteran's request for waiver.  This issues 
must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to waiver of overpayment of 
$1,456.00 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was divorced from his first wife, K.A.S., on 
June [redacted], 1996. 

2.  The veteran married E.A.S. on July [redacted], 1996.  

3.  A claim to have E.A.S. recognized as a dependent spouse 
for compensation purposes was not received prior to August 
[redacted], 1998.


CONCLUSION OF LAW

The criteria for recognition of the veteran's current spouse 
as a dependent prior to August [redacted], 1998 have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

VA's General Counsel has held that under 38 U.S.C.A. 
§ 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel has held with regard to 38 U.S.C.A. § 5103A, that VA 
is not required to assist a claimant in developing evidence 
to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 
59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
the outcome is controlled by law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly the VCAA is not 
applicable.

Entitlement to service connection for various disabilities 
was first established in February 1994.  He received a letter 
in March 1994 that notified him of his benefits. 

The veteran's evaluation was increased in a May 1994 rating 
decision.  He was provided with a notification letter 
regarding his benefits in June 1994.  This letter 
specifically notified the veteran that in order to pay 
additional benefits for his wife, evidence must be submitted 
within a year.  Otherwise, the additional benefits could only 
be payable from the date the evidence was received.  

The veteran submitted a Declaration of Status of Dependents 
in September 1994.  Consequently, the veteran was notified by 
a September 1994 letter of his new monthly rate of 
compensation.  The letter stated that additional compensation 
was included for his wife.  It also stated the veteran must 
immediately tell the VA if there is any change in the number 
or status of his dependents, and that failure to do so would 
result in an overpayment which must be repaid.  

The veteran and his first wife, K.A.S., were divorced on June 
[redacted], 1996.  The veteran married his current wife, E.A.S., on 
July [redacted], 1996.  

On August [redacted], 1998, a request to include his new child as a 
dependent was received from the veteran.  This request 
included a copy of the birth certificate, which stated that 
E.A.S. was the mother.  

The veteran was notified of his new monthly rate of 
compensation in an August 1998 letter.  He was again told 
that he must immediately tell VA if there is any change in 
the number or status of his dependents, and that failure to 
do so would result in an overpayment which must be repaid.  

On November 8, 2002, a Status of Dependents Questionnaire was 
received from the veteran.  The veteran stated he was married 
to E.A.S. 

A November 2002 Report of Contact states that the veteran 
divorced K.A.S. in 1996.  He was going to provide information 
regarding his divorce and marriage to E.A.S. 

Copies of the veteran's divorce decree with K.A.S. and 
marriage license with E.A.S. were received on November 27, 
2002.  

In January 2003, the veteran was notified by letter of 
adjustments in his rate of compensation dating back to 1996.  
He was told these adjustments were necessary because he had 
not informed VA of his divorce from K.A.S. and his remarriage 
to E.A.S. until November 8, 2002.  He was also told that 
these adjustments would result in an overpayment to him.  
Another January 2003 letter informed the veteran of the 
amount of the overpayment, and provided him with his 
appellate rights.  

The veteran contends that the effective date for the 
recognition of his current spouse as a dependent and payment 
of additional benefits for a dependent should be from the 
date of his marriage on July [redacted], 1996.  He argues that if VA 
can retroactively terminate benefits due to his divorce, it 
should be able to retroactively pay them for his remarriage.

The pertinent laws and regulations state that except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400. 

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be 
the date of that event if proof is received by the Secretary 
within a year from the date of marriage, birth or adoption.  
38 U.S.C.A. § 5110(n).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received within a year of the event; otherwise, the 
date notice is received of the dependent's existence, if 
evidence is received within a year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  

The veteran does not dispute that VA was first notified of 
his remarriage on August [redacted], 1998, when it received the birth 
certificate and his statement showing that EAS was his 
spouse.  

An increase in compensation is payable the first day of the 
month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 2002). The veteran 
became entitled to payment for a dependent spouse on August 
[redacted], 1998, when he submitted the birth certificate.  Hence, 
payment appropriately commenced on September 1, 1998.  

The applicable laws and regulations are very clear on this 
matter.  If the veteran informs VA of his marriage within one 
year of the date of the marriage, then additional 
compensation is payable from that date.  Otherwise, the 
compensation will be payable from the date of receipt of the 
claim.  

The veteran's representative has argued that the veteran did 
not receive adequate notice to report changes in his marital 
status.

The veteran, however, was notified on at least two occasions 
prior to his divorce and remarriage of the need to inform VA 
of any change in the number or "status" of his dependents.  

It is not in dispute that the earliest document that can 
possibly be construed as a request to have E.A.S. recognized 
as his dependent spouse for the purposes of compensation is 
the August [redacted], 1998 birth certificate, which the RO has 
chosen to recognize as an informal claim.  There is no other 
document in the claims folder that can be construed as an 
informal claim prior to that date. 

The Board is not free to grant benefits that are not 
authorized by law.  It is bound by the regulations regarding 
effective dates.  

As such, as a matter of law, the veteran's claim of 
entitlement to recognition of E.A.S. as his dependent spouse 
prior to August [redacted], 1998, must be denied.  As the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Mason v. Principi, 16 Vet. App. at 132; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to August [redacted], 1998, 
for recognition of the veteran's current spouse as a 
dependent is denied. 


REMAND

The veteran was denied waiver of overpayment of a debt in the 
amount of $1,456.00 in an August 2003 decision.  He was 
notified of this decision in a letter dated August 19, 2003.  

In September 2003, the veteran stated that he was submitting 
a notice of disagreement with the August 19, 2003 letter.  
Therefore, this issue must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Buckley v. West, 12 Vet. App. 76 (1998); Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a statement of 
the case on the issue of entitlement to 
waiver of overpayment of $1,456.00.  The 
Board will further consider this issues 
only if the veteran submits a sufficient 
substantive appeal in response to the 
statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


